                 Case 20-10475-BLS              Doc 515      Filed 05/18/20        Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                                  )
    In re:                                                        ) Chapter 11
                                                                  )
    CRAFTWORKS PARENT, LLC, et al.,1                              ) Case No. 20-10475 (BLS)
                                                                  )
                                     Debtors.                     ) (Jointly Administered)
                                                                  )

                   MOTION AND ORDER FOR ADMISSION PRO HAC VICE

       Pursuant to Local Rule 9010-1 and the attached certification, counsel moves for the
admission pro hac vice of Julie Johnson McLean of Davis, Brown, Koehn, Shors & Roberts, P.C.,
The Davis Brown Tower, 215 10th Street, Suite 1300, Des Moines, Iowa 50309 to represent
Dulcet, L.L.C., Beautiful, L.L.C., 518 Laurel, L.L.C., Arizona, L.L.C., Zymotic, L.L.C. and
Lagomorph, L.L.C. in the above-captioned cases.

Dated: May 18, 2020
Wilmington, Delaware                                 /s/ Marcos A. Ramos
                                                     Marcos A. Ramos (No. 4450)
                                                     RICHARDS, LAYTON & FINGER, P.A.
                                                     One Rodney Square
                                                     920 North King Street
                                                     Wilmington, Delaware 19801
                                                     Telephone: (302) 651-7700
                                                     Facsimile:     (302) 651-7701
                                                     Email:         ramos@rlf.com




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number are: Big River Breweries, Inc. (6292); Brew Moon Colorado, Inc. (5001); Chophouse License, LLC (2340);
Craft Brewery Holding, Inc. (1228); CraftWorks Holdings, LLC (7163); CraftWorks Intermediate Co, LLC (9810);
CraftWorks Parent, LLC (3345); CraftWorks Restaurants & Breweries Group, Inc. (4820); CraftWorks Restaurants
& Breweries, Inc. (2504); CraftWorks Restaurants & Breweries, LLC (0676); GB Acquisition, Inc. (5175); GB
Franchise, LLC (7716); GB Kansas, LLC (0924); GB Maryland, Inc. (6439); GB Parent, Inc. (1281); GBBR Texas,
Inc. (9904); Gordon Biersch Brewery Restaurant Group, Inc. (8023); Harbor East Brewery, LLC (7759); Logan’s
Restaurants, Inc. (9987); Logan’s Roadhouse, Inc. (2074); Logan’s Roadhouse of Kansas, Inc. (8716); Logan’s
Roadhouse of Texas, Inc. (2372); LRI Holdings, Inc. (4571); Old Chicago Franchising LLC (7249); Old Chicago of
Colorado, Inc. (4857); Old Chicago of Kansas, Inc. (0606); Old Chicago Oregon, LLC (5083); Old Chicago Parker
Crossing, Inc. (9218); Old Chicago Taproom, LLC (5838); Old Chicago Westminster, Inc. (5759); Roadhouse
Intermediate Inc. (6159); Roadhouse Midco Inc. (6337); Roadhouse Parent Inc. (5108); Rock Bottom Arizona, Inc.
(4848); Rock Bottom License, LLC (9033); Rock Bottom of Minneapolis, Inc. (5762); Wadsworth Old Chicago, Inc.
(4849); Walnut Brewery, Inc. (7405). The Debtors’ mailing address is 3011 Armory Drive, Suite 300, Nashville, TN
37204.
              Case 20-10475-BLS         Doc 515      Filed 05/18/20     Page 2 of 2




         CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of the State of Iowa and submit
to the disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the
preparation or course of this action. I also certify that I am generally familiar with this Court’s
Local Rules and with the Revised Standing Order for District Fund effective September 1, 2016.
I further certify that the annual fee of $25.00 has been paid to the Clerk of Court for the District
Court.

Dated: May 18, 2020                    /s/ Julie Johnson McLean
                                       Julie Johnson McLean
                                       Davis, Brown, Koehn, Shors & Roberts, P.C.
                                       The Davis Brown Tower
                                       215 10th Street, Suite 1300
                                       Des Moines, Iowa 50309
                                       Telephone:      (515) 288-2500
                                       Facsimile:      (515) 243-0654
                                       Email:          juliemclean@davisbrownlaw.com




                                ORDER GRANTING MOTION

       IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.
